Filed 10/21/13 P. v. McGivens CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063911

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD247682)

DAMON A. McGIVENS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,

Dwayne K. Moring, Judge. Affirmed.

         Appellate Defenders, Inc. and Patrick E. DuNah, under appointment by the Court

of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         As part of a plea bargain, Damon McGivens pleaded guilty to one count of

burglary (Pen. Code,1 § 459), admitted one prison prior (§ 667.5, subd. (b)), and one



1        All further statutory references are to the Penal Code unless otherwise specified.
serious/violent felony prior conviction (§ 667, subds. (b)-(i)). The parties stipulated to a

prison term of 44 months. The remaining charges and allegations were dismissed. The

burglary charge arose from McGivens entering a store to commit theft. McGivens was

sentenced in accordance with the plea agreement. McGivens was permitted to represent

himself in the trial court.

       McGivens filed a timely notice of appeal but did not obtain a certificate of

probable cause.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising a possible, but

not arguable issue. We offered McGivens the opportunity to file his own brief on appeal,

but McGivens has not responded.

                                       DISCUSSION

       Pursuant to Wende, supra, 25 Cal.3d 436, counsel asks this court to review the

record for error. Pursuant to Anders, supra, 386 U.S. 738, the brief identifies possible,

but not arguable issues:

       1. Was McGivens's plea constitutionally valid?

       2. Was McGivens properly granted leave to represent himself in the trial court?

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738, and have not found any reasonably arguable

appellate issues. McGivens has been represented by competent counsel on this appeal.




                                              2
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:



          McCONNELL, P. J.


                   AARON, J.




                                     3